McGILL, Justice
.(dissenting).
If the quoted provisions appearing on pages 1 and 3 of the policy stood alone there can be no doubt that the -general rule enunciated in Pacific Mutual Life Insurance Co. v. Harris, Tex.Civ.App., 68 S.W.2d 1062, wr. dis., would apply, and that the appellant would have had the entire day of September 1st, 1951, that is, until 12 o’clock midnight, in which to pay the renewal premium falling due on that date, and that the policy would have remained in force -until 12 o’clock midnight September 1, 1951, even though the renewal premium had not been paid. Pacific Mutual Life Ins. Co. v. Harris, supra; Sovereign Camp, W. O. W. v. Rhyne, 171 Miss. 687, 158 So. 472; Public Savings Ins. Co. v. Coombes, 59 Ind.App. 523, 108 N.E. 244; Supreme Tribe of Ben Hur v. Hall, 24 Ind.App. 316, 56 N.E. 780.
' Appellee relied on provision (c) printed under the additional provisions on page four of the policy, above quoted, to take the case out of this general rule. It contends that the policy is not ambiguous and that this provision is not repugnant to the provisions appearing on page one of the policy above quoted; in other words, that the provisions on page one fixed the due date of renewal premiums and provision (c) limits the time of the day on such date when the coverage expires, or fixes the hour of the day when-the premium must be paid, and the fact that one provision of the policy limits another provision thereof does not make such provisions inconsistent or repugnant. I am not in accord' with -this contention. Clause (c) by necessary implication changes the hour when the renewal premiums were required to be paid under the prior clauses of the policy in order to keep the policy 'in force. It does not conflict with any express provision of these clauses but it does conflict with the provision implied by law that payment of the premium could be made at any tirne until midnight of the renewal date. However, even though such conflict' may'' render the policy ambiguous and invoke the application of the well recognized rule that it must be construed most strongly against the insurer and in favor of the insured so as to prevent a forfeiture, yet in .view of the elementary rule of construction of written contracts which requires
“That the intention of the parties *..*■* is to be gathered from a construction of. the entire instrument.”
and that
*580■'. “It is to be presumed that every provision of the contract was incorporated for a ’ purpose and the court has no • right to nullify any of- its terms, and if possible a - construction will be adopted which gives effect to each and every part of the instrument in preference to one which would render any provisions therein meaningless * * 10 Tex. Jur. pp. 282 and 284.
The conclusion is inescapable thát unless clause (c) is rendered meaningless it limits the other provisions so as to fix the hour of day on which renewal premiums must be paid to keep the policy in force, as contended by appellee. I think the case of Donaldson v. National Life & Accident Insurance Co., Tex.Civ.App., 53 S.W.2d 136, wr. ref., cited and relied on by appellee gives- some support to their contention.